Citation Nr: 0019601	
Decision Date: 07/26/00    Archive Date: 07/31/00

DOCKET NO.  94-10 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for bowel obstruction 
and right hemicolectomy, to include short-gut syndrome, and 
diverticulitis as secondary to service-connected subtotal 
gastrectomy, bilateral vagotomy for duodenal ulcer and 
pancreatitis.

2.  Entitlement to an increased evaluation for subtotal 
gastrectomy, bilateral vagotomy for duodenal ulcer disease 
and pancreatitis, currently evaluated as 40 percent 
disabling.

3.  Entitlement to a total rating based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1948 to 
September 1949.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from December 1992 and April 1993 rating decisions 
from the St. Petersburg, Florida Department of Veterans 
Affairs (VA) Regional Office (RO).  The RO, in the December 
1992 decision, continued the 40 percent evaluation for 
subtotal gastrectomy, bilateral vagotomy for duodenal ulcer 
disease and pancreatitis.  In the April 1993 rating decision, 
the RO denied service connection for diverticulitis with 
bowel obstruction and right hemicolectomy and a prostate 
disorder as secondary to subtotal gastrectomy, bilateral 
vagotomy for duodenal ulcer disease and pancreatitis and a 
total rating based on individual unemployability.

The Board notes that the veteran spends half of the year in 
Florida and the other half in Indiana.  Therefore, both the 
St. Petersburg, Florida and Indianapolis, Indiana ROs have 
addressed the veteran's claims.  The servicing RO is 
Indianapolis, Indiana.

The veteran and his representative appeared before a hearing 
officer at a hearing at the St. Petersburg RO in October 
1993.  In April 1996, the veteran and his representative 
appeared at a hearing before a Member of the Board sitting at 
the St. Petersburg RO.  At the April 1996 hearing, the 
veteran withdrew the issue of service connection for a 
prostate disorder.  Therefore, the Board no longer has 
jurisdiction of this issue.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  In November 1996, the Board REMANDED the 
case to the RO for further development.  The case has now 
been returned to the Board.
  
Preliminary review of the record indicates that the RO 
expressly considered referral of the veteran's claim for an 
increased evaluation for his subtotal gastrectomy, bilateral 
vagotomy for duodenal ulcer disease and pancreatitis to the 
VA Undersecretary for Benefits or the Director, VA 
Compensation and Pension Service for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1999).   
The RO determined that the case did not present such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1999) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.  
VAOPGCPREC 6-96 (1996).

Upon review, it appears that the veteran has also raised the 
issue of entitlement to service connection for incisional 
hernia.  The Court has noted that 38 U.S.C.A. § 7105 (West 
1991) establishes a series of very specific, sequential, 
procedural steps that must be carried out by a claimant and 
the RO or other "agency of original jurisdiction" (AOJ) (see 
Machado v. Derwinski, 928 F.2d 389, 391 (Fed. Cir. 1991)) 
before a claimant may secure "appellate review" by the BVA.  
Absent a rating decision, notice of disagreement, statement 
of the case, and substantive appeal, the Board does not have 
jurisdiction over the issue.  Rowell v. Principi, 4 Vet. App. 
9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993).  The RO 
should address the issue of service connection for an 
incisional hernia.


FINDINGS OF FACT

1.  Service connection is currently in effect for subtotal 
gastrectomy, bilateral vagotomy for duodenal ulcer disease 
and pancreatitis.

2.  Recurrent bowel obstruction and right hemicolectomy, to 
include short-gut syndrome, have been etiologically related 
to the veteran's service-connected subtotal gastrectomy, 
bilateral vagotomy for duodenal ulcer disease and 
pancreatitis.

3.  Competent medical evidence of a nexus between the 
veteran's diverticulitis and his service-connected subtotal 
gastrectomy, bilateral vagotomy for duodenal ulcer disease 
and pancreatitis is not of record.


CONCLUSIONS OF LAW

1.  Recurrent bowel obstruction and right hemicolectomy, to 
include short-gut syndrome, is proximately due to the 
veteran's service-connected subtotal gastrectomy, bilateral 
vagotomy for duodenal ulcer disease and pancreatitis.  38 
U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.310(a) (1999).

2.  The veteran's claim of entitlement to service connection 
for diverticulitis is not well grounded.  38 U.S.C.A. § 5107 
(West 1991). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has contended that his recurrent bowel 
obstructions with diverticulitis and hemicolectomy developed 
as residuals of his subtotal gastrectomy, bilateral vagotomy 
for duodenal ulcer disease and pancreatitis.  

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate the incurrence or 
aggravation of a disease or injury in service, the existence 
of a current disability, and a nexus between the in service 
injury or disease and the current disability.  See Epps v. 
Gober, 126 F.3d 1464 (1997). Competent evidence of a current 
disability; proof as to incurrence or aggravation of a 
disease or injury in service, as provided by either lay or 
medical evidence, as the situation dictates is required to 
provide a nexus between the inservice injury or disease and 
the current disability.  Cohen v. Brown, 10 Vet. App. 128, 
137 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995) aff'd per 
curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); see also 
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (1999); Layno v. Brown, 
6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  An injury during service may be verified by 
medical or lay witness statements; however, the presence of a 
current disability requires a medical diagnosis; and where an 
opinion is used to link the current disorder to a cause 
during service, a competent opinion of a medical professional 
is required.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 
(1993).  Alternatively, the nexus between service and the 
current disability can be satisfied by evidence of continuity 
of symptomatology and medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 
495 (1997).

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131 (West 1991).  Service 
connection may be granted for disability which is proximately 
due to or the result of a service-connected disease or 
injury.  38 C.F.R. § 3.310(a) (1999).  Service connection is 
currently in effect for subtotal gastrectomy, bilateral 
vagotomy for duodenal ulcer disease and pancreatitis. 
  
I.  Bowel obstruction and right hemicolectomy, to include 
short-gut syndrome

In the instant case, the Board finds that the veteran's claim 
for recurrent bowel obstructions with right hemicolectomy is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  That is, he has presented a claim which is 
plausible.  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
 
The veteran's service medical records make no reference to 
any intestinal disorder.
VA and private medical records from 1950 to 1955 show that 
the veteran underwent a subtotal gastrectomy and bilateral 
vagotomy for chronic gastritis and duodenal ulcer.  

A May 1982 VA Medical Center (VAMC) discharge summary reveals 
that the veteran was seen with complaints of crampy pain in 
the right and left lower quadrant and epigastrium with 
intermittent constipation and diarrhea.  A GI series revealed 
a partial gastrectomy with well functioning 
gastroduodenostomy.  The diagnoses included abdominal pain, 
unknown etiology.  VAMC discharge summaries for March and 
October 1986 indicated that the veteran complained of 
abdominal discomfort including periumbilical burning 
sensation leading to cramping, nausea, and emesis of bilious 
material as well as hypogastric pain.  An upper GI series 
revealed gastritis and a barium enema revealed a few 
diverticulae of the sigmoid colon.  His history of ulcer 
disease, post vagotomy and antrectomy and pancreatitis were 
noted.  The diagnoses include bile gastritis and functional 
bowel syndrome.

VA medical records from February 1989 to October 1992 show 
that the veteran continued to complain of constant abdominal 
pain, burning, cramping, gaseous distention, nausea, and 
loose bowel movements with diarrhea.  Testing revealed 
gastritis and minimal diverticulosis in the sigmoid colon.  
Diagnoses included diverticulosis, status post residuals of 
gastrectomy with chronic gastritis secondary to bile reflux, 
and gastroenteritis.

A November 1992 VAMC discharge summary revealed that the 
veteran was hospitalized in October with abdominal pain and 
nausea.  A barium enema showed evidence of diverticulosis.  
An October 1992 operative report indicated that an 
exploratory laparotomy revealed numerous intra-abdominal 
adhesions on which lysis was performed.  An impending cecal 
perforation due to a severely dilated cecum was noted and a 
transverse colostomy was performed.  The diagnoses included 
bowel obstruction and diverticulosis.  A February 1993 VAMC 
discharge summary reveals that the veteran under went a right 
hemicolectomy with colostomy takedown.  The operative report 
reported that many adhesions from the omentum to the 
abdominal wall were dissected.

In private medical records from April to July 1993, the 
veteran's physician noted that the veteran had bowel 
obstruction probably from diverticular disease in October 
1992 and that at that time there were marked adhesions.  The 
veteran was seen complaining of abdominal discomfort.  The 
assessments included status post bowel obstruction from 
adhesions, gastric outlet obstruction, possible viral 
gastroenteritis, and status post gastrectomy.  

VA medical records from July 1993 to April 1996 show that the 
veteran was seen complaining of daily diarrhea and abdominal 
pain.  Assessments included short gut syndrome, abdominal 
adhesions due to multiple surgeries, diverticulosis, status 
post partial gastrectomy secondary to peptic ulcer disease, 
status post colonic resection secondary to bowel 
obstruction/adhesions with subsequent reversal, and dumping 
syndrome-chronic diarrhea secondary to gastrectomy. 

At his October 1993 RO hearing and his April 1996 hearing 
before a Member of the Board, the veteran testified that 
during the October 1992 surgery for bowel obstruction, the 
doctor noted several abdominal adhesions.  The veteran's only 
previous surgery was the subtotal gastrectomy and bilateral 
vagotomy in December 1954,

In May 1996, the veteran was hospitalized complaining of 
severe pain in the abdomen.  Acute bowel obstruction was 
diagnosed.  He was treated with nasogastric tube 
decompression.  A July 1996 private discharge summary 
revealed that the veteran was hospitalized for small bowel 
obstruction and incisional hernia.  The veteran underwent an 
exploratory laparotomy, extensive adhesiolysis and incisional 
hernia repair.  The operative report revealed multiple loop 
on loop adhesions causing partial small bowel obstruction.

VA medical records from November 1996 to November 1997 
include follow-up treatment for status post small bowel 
obstruction due to multiple adhesions.  In a January 1999 VA 
medical opinion, the VA examiner, after reviewing the 
veteran's record, opined that the veteran's pancreatitis was 
not related to the obstruction of the colon.  The examiner 
stated that the veteran's obstructions of the colon were more 
likely due to adhesions.

The record shows that the veteran underwent a subtotal 
gastrectomy and bilateral vagotomy in 1954 and is service 
connected for such.  At the time of his surgery for bowel 
obstruction in 1992, multiple abdominal adhesions were noted.  
There is medical opinion to the effect that he developed 
bowel obstructions as a result of multiple abdominal 
adhesions (the adhesions resulting from the service connected 
gastrectomy).  The medical evidence then shows that the short 
gut syndrome that developed over the ensuing years was caused 
by the recurrent small bowel obstructions which in turn were 
due to the adhesions from the 1954 gastrectomy and subsequent 
abdominal surgeries beginning in 1992.  Accordingly, with 
application of the benefit of the doubt rule, the Board finds 
that secondary service connection is warranted for bowel 
obstruction and right hemicolectomy, to include short-gut 
syndrome.  38 C.F.R. § 3.310(a) (1999).

II.  Diverticulitis

After carefully reviewing all of the evidence of record, 
including the medical opinion of record, the Board concludes 
that the claim for service connection for diverticulitis is 
not plausible.  The veteran is considered competent to report 
that on which he has personal knowledge, that is, what comes 
to him through his senses.  Layno, 6 Vet. App. at 470.  
However, the veteran has not submitted any evidence 
indicating that he is competent to offer medical opinions.  
Thus, he cannot meet the burden imposed by section 5107(a) 
merely by presenting lay statements or testimony as to the 
existence of a disorder and a relationship between that 
disorder and service or a service-connected disability 
because there is no evidence that the veteran is competent to 
offer medical opinions.  Competent medical evidence is 
required.  Caluza, 7 Vet. App. at 507; see also Robinette, 8 
Vet. App. at 77; Edenfield, 8 Vet. App. 384; Grottveit, 5 
Vet. App. at 93.  The Board notes that although 
diverticulitis has been diagnosed on various occasions, no 
medical professional has related it to the veteran's service-
connected subtotal gastrectomy, bilateral vagotomy for 
duodenal ulcer disease and pancreatitis.  Accordingly, the 
Board concludes that the veteran's claim for service 
connection for diverticulitis is not well grounded and is 
denied.  38 U.S.C.A. § 5107 (West 1991).


ORDER

Service connection is granted for recurrent bowel 
obstructions and a right hemicolectomy, to include short-gut 
syndrome.   

Service connection for diverticulitis is denied. 


REMAND

As a result of the Board's decisions above, the RO should 
reevaluate the issues of increased evaluation for subtotal 
gastrectomy, bilateral vagotomy for duodenal ulcer disease 
and pancreatitis as well as entitlement to a total rating 
based on individual unemployability.  Previously, short-gut 
syndrome, recurrent bowel obstruction and residuals of 
hemicolectomy were not among the service-connected 
disabilities, and, further, the veteran did not meet the 
schedular criteria for a total rating based on individual 
unemployability under 38 C.F.R. § 4.16(a).  Accordingly, this 
case is REMANDED for the following:

1.  The RO should evaluate the veteran's 
claim for an increased evaluation for 
subtotal gastrectomy, bilateral vagotomy 
for duodenal ulcer disease and 
pancreatitis in light of the grant of 
service connection for short-gut 
syndrome, recurrent bowel obstruction and 
residuals of hemicolectomy as secondary 
to the service-connected disability.  
38 C.F.R. § 4.114 (1999).

2.  Following assignment of the ratings 
and further evaluation of the evidence, 
the RO should determine whether the 
veteran is entitled to a total rating 
based on individual unemployability. 

Following completion of this action, the RO should review the 
claim.  Thereafter, in accordance with the current appellate 
procedures, the case should be returned to the Board for 
completion of appellate review.  The Board intimates no 
opinion as to the ultimate outcome of this case.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals


 

